In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 07-3248
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                 v.

JUAN CARLOS GONZALEZ,
                                              Defendant-Appellant.
                         ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 06 CR 623—Ronald A. Guzman, Judge.
                         ____________
        ARGUED MAY 8, 2008—DECIDED JULY 15, 2008
                         ____________


 Before COFFEY, RIPPLE and SYKES, Circuit Judges.
   RIPPLE, Circuit Judge. Juan Gonzalez pleaded guilty
to one count of attempting to possess with intent to dis-
tribute cocaine, in violation of 21 U.S.C. § 846, and one
count of possession with intent to distribute cocaine, in
violation of 21 U.S.C. § 841(a)(1). He was sentenced to
87 months’ imprisonment, followed by five years’ super-
vised release. On appeal, Mr. Gonzalez contends that the
district court clearly erred when it denied him a sen-
tence reduction under U.S.S.G. § 3B1.2 for minor par-
ticipation in the offense. Because Mr. Gonzalez has not
2                                              No. 07-3248

carried his burden of proving that his role in the offense
was minor in comparison to that of his associates, we
affirm the judgment of the district court.


                             I
                    BACKGROUND
  In Texas, an informant for Immigration and Customs
Enforcement (“ICE”) received 27.75 kilograms of
smuggled cocaine from two brothers, Ruben and Eric
Aguas. The informant then drove to Chicago, the location
of a scheduled drug deal. Once there, ICE agents replaced
the cocaine with a non-cocaine substance resembling
cocaine, obtained a tracking order for the informant’s truck
and installed trigger devices in the containers of fake
cocaine. The agents then followed the informant to the
site of the drug buy and observed Mr. Gonzalez transfer
the fake cocaine from the informant’s truck to the trunk of
his own car. Mr. Gonzalez then placed $89,785 in cash in
the informant’s truck. Agents followed Mr. Gonzalez to
his home, where they watched him bring the bags of
fake cocaine inside. Shortly thereafter, they heard the
alarm from the trigger device indicating that a suitcase
containing the fake cocaine had been opened.
  Authorities then arrested Mr. Gonzalez and, with his
consent, searched his apartment. Mr. Gonzalez told them
that he rented and lived in the apartment. Authorities
discovered the fake cocaine, 248 grams of real cocaine, tape
and plastic wrap, a blender with cocaine residue, three
digital scales, weights totaling 200 grams, sandwich
bags, air freshener cans, Seal-a-Meal bags, acetone, dis-
posable respirators and a drug ledger. These items were
in a bedroom that otherwise contained only a mattress
and window coverings.
No. 07-3248                                                  3

  Mr. Gonzalez initially told authorities that he did not
know that he was going to pick up cocaine when he drove
to the informant’s truck, but he later acknowledged that
he had known that he would be picking up cocaine.
Mr. Gonzalez also admitted that he had met the inform-
ant at the direction of a third person, but he refused to
identify that person. Mr. Gonzalez pleaded guilty to the
charges.
  Mr. Gonzalez’s presentence report (“PSR”) recommended
a base offense level of 34, see U.S.S.G. § 2D1.1(c)(4), and a
three-level reduction for acceptance of responsibility, see id.
§ 3E1.1. Mr. Gonzalez’s placement in criminal history
category I, combined with his total offense level of 31,
yielded an advisory guidelines range of 108 to 135 months’
imprisonment. The PSR noted that, because each offense
carried a mandatory minimum sentence of 10 years, Mr.
Gonzalez’s restricted guidelines range was 120 to 135
months’ imprisonment. See 21 U.S.C. §§ 846, 841(b)(1)(A);
U.S.S.G. § 5G1.1(c)(2).
  Mr. Gonzalez objected to the PSR’s classification of his
role in the offense as that of an “average” participant. He
submitted that he should receive a reduction under
U.S.S.G. § 3B1.2 for being a minor participant. Mr. Gonza-
lez contended that he had been less involved than an
average participant because he had not known the
quantity of cocaine he was to pick up and had little
prior experience with drug deals. Mr. Gonzalez asserted
that he was far less culpable than Ruben and Eric Aguas,
who had obtained the cocaine and gave it to the informant,
and the “padrino,” or “godfather,” an associate of the
Aguas brothers who had helped plan the delivery. R.28.
According to Mr. Gonzalez, the conversation that he had
with the informant during the delivery, which was re-
4                                               No. 07-3248

corded by authorities, made clear that this had been his
first drug deal. The informant called the “godfather” when
Mr. Gonzalez arrived, and the “godfather” told him that
it was okay to leave the “food” with Mr. Gonzalez. Id.
Mr. Gonzalez’s only role in the scheme, according to
him, was that of a courier and guardian of the stash house,
his apartment. In exchange for taking the cocaine back to
the stash house, Mr. Gonzalez was to receive only $1,000,
a small share of the total profit to be made on the transac-
tion. He had no customers of his own and no role in
negotiating the price, quantity or transportation of the
drugs. Mr. Gonzalez also argued that he should be
found eligible for the “safety valve” provision of U.S.S.G.
§ 5C1.2 because he truthfully provided to the Govern-
ment all of the information he had, an argument with
which the Government agreed.
  At the sentencing hearing, Mr. Gonzalez pressed these
two objections to the PSR. With respect to his section 3B1.2
claim, Mr. Gonzalez contended at the sentencing hear-
ing that another person stayed in his apartment and
was responsible for cutting and distributing the drugs.
According to Mr. Gonzalez, he was merely the “babysitter”
of the stash house. Sent. Tr. 7. The Government responded
that there was only one mattress in the apartment and
that the bedroom was full of drug paraphernalia. The
Government also noted that Mr. Gonzalez apparently
had authority to handle the drugs because he opened
the bag full of fake cocaine, setting off the trigger device,
while no one else was present. The Government further
submitted that the recorded conversation with the infor-
mant clearly showed that Mr. Gonzalez was familiar
with the drug code because he used and understood the
terms “godfather” and “food.” Id. Additionally, the
No. 07-3248                                              5

“godfather” on the other end of the line confirmed that
Mr. Gonzalez could be trusted with the drugs. Id.
  The district court considered these arguments and
decided that Mr. Gonzalez did not qualify for a minor-
participant reduction. The court observed that, “unless
you are pretty darn sure you are authorized to do so,
when you are dealing with a shipment of drugs on consign-
ment, you don’t fool around with the package, not unless
you want to risk your life.” Id. at 9. The district
court agreed that Mr. Gonzalez qualified for the safety-
valve reduction, which brought Mr. Gonzalez’s total
offense level down to 29, with a new advisory guidelines
range of 87 to 108 months’ imprisonment. The safety-valve
reduction also gave the court the option of sentencing
below the statutory minimum. The court then sentenced
Mr. Gonzalez at the bottom of the resulting advisory
guidelines range, to a sentence of 87 months’ imprison-
ment.


                            II
                     DISCUSSION
A. Standard of Review
  We review for clear error a district court’s finding of
fact regarding a defendant’s level of participation in an
offense. United States v. Olivas-Ramirez, 487 F.3d 512, 516
(7th Cir. 2007). We will find clear error only when we
are “left with a definite and firm conviction that a
mistake has been committed.” Id. (quotation omitted).
We seldom reverse a district court’s denial of a peti-
tioner’s request for a minor-participant reduction. United
States v. Mendoza, 457 F.3d 726, 729 (7th Cir. 2006).
6                                                No. 07-3248

B. Analysis
  On appeal, Mr. Gonzalez argues that the district court
clearly erred when it denied him a downward adjust-
ment under U.S.S.G. § 3B1.2(b) for his minor role in the
offense. Mr. Gonzalez contends that his actions amounted
only to joint occupancy of a stash house and participa-
tion in a single drug transaction at the direction of another.
He asserts that he was not the “actual storer” or buyer
of drugs because his name was not on the apartment’s
lease. Appellant’s Br. at 7. He also claims ignorance of
the “basic facts” of the transaction. Id. Mr. Gonzalez
contends that his role was minor in comparison to
others involved in the scheme who had negotiated and
brokered deals and arranged transportation. He, by
contrast, had no decision-making power or control over
the deals.
   The Sentencing Guidelines allow a defendant’s offense
level to be reduced by two levels when the defendant is
a “minor participant” in the offense. United States v.
Emerson, 501 F.3d 804, 815 (7th Cir. 2007); U.S.S.G. § 3B1.2.
“The relevant commentary defines ‘minor participant’ as
a defendant who plays a part in committing the offense
that makes him substantially less culpable than the average
participant and who is less culpable than most other
participants, but whose role could not be described as
minimal.” Emerson, 501 F.3d at 815 (internal quotation
marks omitted); see also U.S.S.G. § 3B1.2 app. nn.3(A), 5.
“However, where each person was an ‘essential compo-
nent’ in the conspiracy, the fact that other members of
the conspiracy were more involved does not entitle a
defendant to a reduction in the offense level.” United States
v. Gallardo, 497 F.3d 727, 741 (7th Cir. 2007) (quoting United
States v. McKee, 389 F.3d 697, 700 (7th Cir. 2004)). A defen-
No. 07-3248                                                7

dant’s “role should be compared to that of the average
member of the conspiracy, not with the leaders.” Id. The
defendant must show by a preponderance of the evid-
ence that he is entitled to a minor participant adjustment
under U.S.S.G. § 3B1.2. McKee, 389 F.3d at 700.
   Mr. Gonzalez has not succeeded in showing that the
district court clearly erred when it denied his motion for
a section 3B1.2 reduction. Mr. Gonzalez had the burden
of proving to the district court that his role in the of-
fense was minor in comparison to that of others involved
in the same offense. Id. There is little evidence in the rec-
ord about others’ roles in the drug scheme. There is,
however, evidence to support the conclusion that
Mr. Gonzalez’s role in the offense was integral to the
operation: Mr. Gonzalez was trusted to carry a large
quantity of cash, pick up a large quantity of drugs from a
dealer by himself, transport the drugs in his own car
and store them in his own home. He also apparently
had the authority to inspect the drugs because he opened
the bag that contained them. His apartment was full of
drug paraphernalia, and he understood insider jargon,
like the term “godfather.” With virtually no evidence in
the record to show that Mr. Gonzalez’s role was minor
in comparison to that of his associates, Mr. Gonzalez
has not demonstrated that there was clear error. See
United States v. Laufle, 433 F.3d 981, 985-86 (7th Cir. 2006)
(affirming the denial of a section 3B1.2 reduction where
the defendant’s activities typified an “average” participant,
including storing marijuana at a house and delivering
shipments); United States v. Parra, 402 F.3d 752, 763 (7th
Cir. 2005) (noting that a defendant will not receive a
reduction in his offense level if he had an integral role
assisting in the enterprise, even if he was not the driving
8                                                No. 07-3248

force behind it); United States v. McGee, 408 F.3d 966, 987
(7th Cir. 2005) (holding that the defendants played “aver-
age” roles and did not merit reductions when they served
as middlemen and gofers); United States v. Gonzalez, 319
F.3d 291, 300 (7th Cir. 2003) (finding no clear error
where the district court denied a mitigating role adjust-
ment to a defendant who “executed the important task of
securing the warehouse for delivery” of cocaine).
   The cases upon which Mr. Gonzalez relies do not sup-
port reversing the district court’s decision. In United States
v. Johnson, 997 F.2d 248, 253 (7th Cir. 1993), the defendant
had been given a 3-level reduction for his role in the
offense. On appeal, he argued that he deserved a 4-level
reduction. Id. We disagreed and upheld the district
court’s sentencing determination. Id. In that case, we
were asked to rule that a district court had clearly erred
in determining that a defendant was a minor, but not a
minimal, participant in a drug enterprise in which he
had been “a trusted and active member of the conspiracy
who not only assisted in harvesting large quantities of
marijuana (3000-4000 lbs.) but also was allowed to re-
ceive and deliver a substantial money order in payment
for a drug shipment.” Id. (emphasis added). In rejecting
the defendant’s contention, we simply said that the dis-
trict court’s determination that the defendant’s conduct
was between that of a minimal and a minor participant
was not clearly erroneous. Such a decision is hardly a
ruling that the defendant deserved, as a matter of law,
the designation of minor participant. It was simply an
appellate determination that, on the record in that case,
the district court had not erred in characterizing the
defendant’s conduct as that of a minor participant. Simi-
larly, in United States v. Hagan, 913 F.2d 1278, 1282-83
No. 07-3248                                                9

(7th Cir. 1990), we rejected a defendant’s contention on
appeal that he deserved a 4-level reduction and upheld
the district court’s decision to grant a 2-level reduction.
We upheld a district court’s determination that a defend-
ant who had helped cultivate a marijuana crop for two
weeks was not a minimal participant. In that case, as in
Jackson, the issue before us was whether the district court
had clearly erred in holding that the defendant was a
minor, but not a minimal, participant. We were not asked
to address squarely whether the minor designation was
deserved. In any event, the obvious difference between
the conduct in Hagen and the conduct in the present
case renders it of no use to Mr. Gonzalez.
  Mr. Gonzalez also relies upon United States v. Hunte, 196
F.3d 687, 689 (7th Cir. 1999), in which we reversed the
district court’s denial of a motion for a section 3B1.2
reduction. This case hardly controls the present situation.
In that case, Hunte was merely the girlfriend of the orga-
nizer of the drug conspiracy. Id. She accompanied him on
a journey across several states to purchase marijuana
for distribution, but she apparently just went along for
the ride and did not stand to profit in any way. Id. In fact,
the organizer took steps to keep her away from any actual
drug dealing activities and also paid all expenses through-
out the trip. Id. at 689-90. Hunte therefore was not in-
volved in the actual drug-dealing activities, was not
present when the drugs were being weighed and packaged,
and the only contact she had with the marijuana was
through her personal use. Id. at 689-90. By contrast, Mr.
Gonzalez was permitted by those running the operation to
guard the drugs and conduct the actual drug transaction.
Moreover, he apparently had the authority to open the
package and check on the delivery. He maintained a
10                                          No. 07-3248

stash house and expected to receive payment for his
efforts on behalf of the scheme. These significant dif-
ferences support the district court’s finding that Mr.
Gonzalez was not entitled to a section 3B1.2 reduction.


                      Conclusion
  The district court did not commit error when it deter-
mined that Mr. Gonzalez was not a minor participant in
the offense. Accordingly, we affirm the judgment of the
district court.
                                              AFFIRMED




                  USCA-02-C-0072—7-15-08